Title: To James Madison from James Simpson, 24 December 1804 (Abstract)
From: Simpson, James
To: Madison, James


24 December 1804, Tangier. No. 88. Reports that on 19 Dec. the Constitution touched at Tangier en route from Syracuse to Lisbon. “Understanding from Captain Rodgers the John Adams is on her way down the Straits, and in hopes Captain Chauncy may call here, I have made second copies of the Letters I have had the honour of addressing you from No 82 to 86 inclusive, to be transmitted by that conveyance.
“I have been enduced to trouble you with these, for the greater certainty of your being in possession of the whole of what I have seen proper to lay before you, on subject of my apprehensions that this Country will take part in the War with Tripoly. You have been told of the Emperours intention of sending Wheat there last Summer, it was on knowing that would not be permitted by the American Squadron, that he changed the destination of his three Ships, all intended for the Mediterranean, and ordered them to be fitted for a Cruize.

“Instructions for that purpose was sent by two of his particular Friends to the Governours of Salle & Larach and to Tetuan at same time. The night these Messengers arrived with Alcayde Hashash he wrote me complaining of the opposition made to the mentioned Cargo of Wheat being sent, and said ‘grant this Passport and Peace will continue to subsist between us and you.’ This was the first cause of my alarm. Subsequent advices from my Friends at Rhabat and in other Channels strengthened my suspicions of the Emperours intentions to resent the disapointment.
“I conceived it my duty to write to Sidy Muhammed Selawy on the subject, but being a delicate point to write a Minister on, I availed of the opening Alcayde Hashash’s indescreet expressions afforded, and you have seen his answer; to my reply of the 26h. August (copy of which was transmitted also to you with No 81) I never have received any answer, nor has he written me a Letter since, notwithstanding I sent him a couple of Canary Birds he had asked for. Neither has Alcayde Hashash answered my Letter saying the Meshouda could not put to Sea during the War with Tripoly, but I know he expressed great dis-satisfaction on the occasion, and even went so far as to say should the Emperour order me out of the Country again, that I should not have the indulgences shewn me in 1802.
“It is my decided oppinion that had not Commodore Barron arrived so opportunely and left the two Frigates he did on this Station, the Frigates on their last Cruize would have had orders to detain American Vessels. The supplying Tripoly with Wheat I am persuaded will be required by Muley Soliman, and that a denial will be the cause he will assign for takeing part in the War in their behalf. Mr Jarvis will no doubt have acquainted you of the Emperours Agent at Lisbon having bought an armed Brig. I am told he is to purchase two more at that place and then proceed to England. I shall only add that I still think it will be extremely proper to have some Vessels of War on this station as early as possible in the Spring, a couple of Frigates and two Brigs or Schooners will be quite sufficient to prevent their doing any thing, whatever their present intentions may be.”
